Citation Nr: 0323365	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  02-07 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1943 to 
December 1945 and from February to May 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2002, a statement of the case was issued in April 2002, and a 
substantive appeal was received in May 2002.  

The Board notes that by the January 2002 rating decision, the 
RO denied service connection for bilateral hearing loss.  The 
veteran perfected an appeal with respect to that issue, and 
service connection was granted by September 2002 rating 
decision.  Thus, that issue is moot and no longer before the 
Board as the full benefit sought was granted.  Grantham v. 
Brown, 114 F. 3d 1156 (Fed. Cir. 1997).  


FINDING OF FACT

The veteran's cervical spine disability is not shown to be 
related to his active duty service.


CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection for 
a cervical spine disability.  The discussions in the rating 
decision, statement of the case, statement of the case, 
supplemental statement of the case, and December 2001 letter 
have informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in the statement of the case and December 2001 
letter, the veteran was advised of the types of evidence VA 
would assist him in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes 
service medical records, VA and private medical records, and 
a relevant fee-basis medical examination.  As the record 
shows that the veteran has been afforded a VA examination in 
connection with his claim, the requirements of 38 C.F.R. 
§ 3.159(c)(4) (2002) have been met.  Significantly, no 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument, as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Factual Background 

The appellant is a decorated World War II veteran.  He 
received a Purple Heart with one Oak Leaf Cluster, an Air 
Medal with one Oak Leaf Cluster, the European-African-Middle 
Eastern Campaign Medal with two Bronze Service Stars, a Good 
Conduct Medal, an American Campaign Medal, and the World War 
II Victory Medal.  

Service records reveal that he was injured twice in service.  
In December 1944, he was hurt in an airplane crash, and in 
February 1945, he was injured in a minor explosion during 
flight.  Contemporaneous evidence suggests an injury to the 
lumbar spine.

An April 2001 private medical opinion indicated that an 
airplane crash could certainly lead to the exacerbation or 
progression of degenerative disc disease of the cervical 
spine.

A July 2001 fee-basis medical examination report reflected 
that service medical records revealed a fractured vertebrae 
and two ruptured intervertebral discs at L4-5 and at L5-S1.  
According to those records, the veteran was placed in a body 
cast for two months and was paralyzed for a time.  The 
examiner, however, noted that the service medical records did 
not suggest neck pain or adverse neck symptomatology.  On 
examination, the veteran stated that he began to experience 
neck pain in 1976; and the examiner noted that a magnetic 
resonance imaging report on record revealed degenerative disc 
disease of the cervical spine.  The examiner diagnosed 
cervical spine strain and opined that because there was no 
evidence of a cervical injury during World War II and because 
the veteran asserted that his neck pain began in 1976, it was 
unlikely that the veteran's current cervical spine disability 
was related to service.

By January 2002 rating decision, the RO denied service 
connection for a cervical spine disability.

Law and Regulations 

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence as to a veteran's claim are in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the veteran prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Discussion

The veteran has a current cervical spine disability.  A 
current disability alone, however, is insufficient for the 
establishment of service connection.  38 C.F.R. § 3.303; see 
also Gilpin, supra; Degmetich, supra.  In addition to a 
current disability, the evidence must establish a nexus 
between that disability and service.  38 C.F.R. § 3.303.

The July 2001 medical examination report reflected that it 
was unlikely that the veteran's cervical spine disability was 
related to service.  The examiner had access to the veteran's 
claims file and reviewed the veteran's service medical 
records as well as other medical records before rendering his 
opinion.  Furthermore, his opinion was fully explained and 
substantiated.  On the other hand, the veteran's private 
physician opined in April 2001 that it was possible for an 
airplane crash to cause the exacerbation or progression of 
cervical spine degenerative disc disease.  The veteran's 
physician, however, did not appear to have reviewed the 
veteran's service medical records and provided only a general 
statement regarding the possible affects of an airplane 
crash.  In any event, he did not state that the veteran's 
cervical spine disability was caused by the in-service 
accidents.  As such, the Board accords more weight to the 
fee-basis examiner's well-reasoned and substantiated report 
that took into account all of the evidence of record.

Based on the July 2001 medical opinion indicating that it is 
unlikely that the veteran's cervical spine disability is 
related to service, service connection is denied.

The Board reminds the veteran that VA decision have 
discretion to accept or reject pieces of evidence, provided 
that sufficient reasons and bases are set forth explaining 
such actions.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), 
citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to a comprehensive 
medical examination in April 2001, a fee-basis examiner 
opined that the veteran's cervical spine disability was 
unrelated to service.  There is no credible medical evidence 
to the contrary.  As the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt rule is 
not for application.  Ortiz, 274 F.3d at 1365; see also 
38 U.S.C. § 5107.

	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a cervical spine disability is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

